Case 3:19-cv-00767-HTW-LRA Document 29 Filed 11/23/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
ANTHONY DUANE TALLEY, JR. PLAINTIFF
VS. CIVIL ACTION NO. 3:19-CV-767-HTW-LRA
BILLIE SOLLIE, et al DEFENDANT

ORDER ADOPTING REPORT AND RECOMMENDATION
BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge Linda R. Anderson [Docket no. 28], which was entered on July 24, 2020.
Plaintiff did not file any objection to the Magistrate Judge’s Report and Recommendation.

Plaintiff failed to appear for an omnibus hearing scheduled by video on July 24, 2020.
The order setting the hearing which had been mailed to Plaintiff was returned as
undeliverable. Subsequently, the court received notice that Plaintiff was no longer
incarcerated. Plaintiff has failed to provide the court with a correct address.

After examining the record evidence,, the Magistrate Judge recommended that this
cause of action should be dismissed pursuant to Fed. R. Civ. P. 41(b), without prejudice.

This Court has reviewed the Report and Recommendation of the Magistrate Judge, as
well as the court filings and the relevant law, and concludes that the findings in the Report
and Recommendation [doc. no. 28] should be and are hereby adopted as this Court’s own.
Accordingly, this court dismisses this Complaint without prejudice. A separate Final
Judgment will issue.

df
SO ORDERED AND ADJUDGED, this the 19 day of November, 2020.

Bug @ I.

UNITED STAPES DISTRICLAUDGE
